Order entered December 10, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01193-CV

               IN THE ESTATE OF DEMPSEY JOHNSON, DECEASED

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                           Trial Court Cause No. 17P-184-2

                                          ORDER
      Before the Court is appellant’s December 7, 2018 first motion to extend time to file brief.

We GRANT the motion and ORDER the brief be filed no later than December 14, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE